Title: To George Washington from Anne-César, chevalier de La Luzerne, 28 June 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 28 Juin 1782.
                     
                     J’ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire
                        le 24 de ce mois et celle qui y étoit jointe pour M. le Cte de Rochambeau,
                        dont vous avez la bonté de me donner Communication. Je lui fais passer
                        l’original par un exprès sur avec une autre lettre que je lui écris moi-même
                        et dont j’ai l’honneur de vous envoyer la Copie. Nous n’avons absolument
                        aucune nouvelle. Je Suis avec le plus Sincere et le plus Respectueux
                        attachement Monsieur De Votre Excellence Le três humble et três obeissant
                        Serviteur
                     
                        Le che. de la Luzerne
                     
                     
                        Je serois bien heureux si l’intrevue projetté  avoir lieu vers le 15 du mois prochain le jour fixé pour la fete de la naissance de  le dauphin elle serait complete si j’avois le
                           bonheur de prendre votre excellence aussi que Madame Washington.
                     
                  
                  Translation Phila. 28 June 1782Sir,
                     I have reced the letter you did me the honor to write me the
                        24th of this month and the inclosed for Count Rochambeau which you was so
                        good as to communicate to me and which I sent off with another letter from
                        my self by a safe Express—Copy of my Letter I have the honor to inclose
                        you—We have absolutely no News. I am &c.
                     
                        le Chev. de la luzerne
                     
                     
                        I shall be very happy if your proposed interview can take
                           place about the 15th of next Month the day fixed for the Celebration of
                           the birth of the Dauphin—nothing will be wanting to make it compleat but
                           the pleasure of yours & Mrs Washingtons Company.
                     
                     
                  
                Enclosure
                                    
                     
                        My dr General,
                         28 June 1782
                     
                     I have just reced a letter from General Washington who expresses a
                        great desire to see you—probably he mentions the matter to you in the letter
                        I have the honor to inclose you—I readily conceive how fatiguing such a
                        Voyage will be to both of you—but especially for you, who are such a
                        distance—at the same time you will agree, that such an interview is
                        necessary to concert measures for this Campaign even if you should not have
                        reced News from Court—it is probable you will find some here on your
                        arrival, by some frigate which may arrive Either in Delaware or Boston—and
                        if any dispatches should arrive in Chesepeak after your departure an Express
                        can bring them after you quicker than you can come—In case you set out, my
                        Dr General, send me an Express some days beforehand that General Washington
                        may have time to arrive here, about the same time with yourself.
                     
                  
               